JOHNSON, District Judge.
This is a petition of Frank P. Slattery to strike from the record “Additional averments and allegations in support of rule to show cause why Frank P. Slat*18tery, Esq. should not he removed as counsel to the trustees of the Mallow Hotel Corporation.”
Two of the trustees of the Mallow Hotel Corporation, debtor, filed a petition to remove Frank P. Slattery as attorney for the trustees. Subsequently an amendment containing additional averments to that petition was filed which was signed by only one of the trustees. Thereupon Frank P. Slattery filed the petition now before the court to strike the amendment from the record, for the reason that only one of the three trustees signed and verified it.
Section 47b of the Bankruptcy Act (11 'U.S.C.A. § 75(b) provides that, “Whenever three trustees have been appointed for an estate, the concurrence of at least two of them shall be necessary to the validity of their every act concerning the administration of the estate.”
Since only one of the trustees has signed the amendment, it does not comply with the above provision of the Bankruptcy Act and accordingly it must be stricken from the record. However, the amendment may be re-instated if one of the other two trustees concurs in the amendment and so signifies upon the record.
And now the petition of Frank P. Slattery to strike the amendment from the record is sustained, and the amendment is stricken from the record, with leave to the trustees to reinstate the amendment upon compliance with the Bankruptcy Act.